Title: To Thomas Jefferson from Thomas Bee, 1 August 1797
From: Bee, Thomas
To: Jefferson, Thomas


                    
                        Sir
                        Charleston 1st. August. 1797
                    
                    It is with pleasure I acknowledge the receipt of your favor of the 22d May received yesterday by Mr. Rutledge addressed to the President of the Agricultural Society accompanied with four Seeds of the Bread Fruit Tree, the greatest Attention will be paid to the raising this Fruit if they once Vegetate, but I am sorry to inform you that very few of the Seeds of the Rice which you sent by Mr. Read ever Sprouted, owing I imagine to their having been heated or damaged in the Voyage either to Europe or since, it being well ascertained by Experiment that the Seed of our Rice will grow and come to Perfection at the end of Seven or Eight Years after it has been gathered and carefully [preserved].
                    The Society are greatly obliged by your Attention both now and formerly, and if there is any way in which they can return the obligation it will afford them as well as Myself particular pleasure in doing so. Every Measure that can tend to add additional Blessings to the many our Country already enjoys, ought to be Attended to, and many no doubt may be acquired by proper Attention and It will give our Society great satisfaction to be the means of contributing thereto. I have the honor to be with Sentiments of great respect Sir Your most Obt & most humble Sert
                    
                        Tho Bee
President of the Agricultural Society
                    
                